                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JOE H. HOLLAND                                                                        PLAINTIFF

v.                                Case No. 3:19-cv-00056 KGB

BNSF RAILWAY COMPANY                                                               DEFENDANT

                                            ORDER

       Before the Court is the parties’ notice of dismissal without prejudice. The parties stipulate

and agree that the above captioned matter, including and without limitation, plaintiff Joe H.

Holland’s complaint and all claims, allegations or causes of action which were or could have been

brought in this matter shall be and hereby are dismissed without prejudice. For good cause shown,

the Court dismisses this case without prejudice.

       It is so ordered this 11th day of December, 2019.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
